By the Court.
This is an action of trespass vi r:t arrnis, and sounds in damages.
*450The declaration charges a violation of the plaintiff’s right of property and possession by force, and the abduction and destruction of property of a certain value. The value of the property, or the amount of the injury done to it, is not the only ground of damages: the plaintiff is entitled to recover for the force and injury, according to the nature and circumstances of the case, and the aggravations attending it, as well as for the value of the property taken. Were it otherwise, a person so disposed might forcibly dispossess another of any article of property at his pleasure, and compel the owner, however unwilling, to accept of the value in its stead.
Judgment affirmed.